Cole, J.
Our statute enacts, Rev. 1860, “ Sec. 2934. One cause of action, defense, set-off, counter-claim, cross-demand, or reply, shall be expressed in but one statement, and not in various counts or divisions. If such be done, the adverse party may move to strike out all but one of such counts or divisions, supporting his motion by an affidavit that the same are for only one cause of action; whereupon the other party shall either so strike out, at the costs of the motion, or declining, must show on the trial as many distinct causes as he has counts or divisions, or shall pay all the costs of the whole trial.”
The petition shows on its face that the plaintiff’s cause of action was for the one wrong. In one count he styles it malicious prosecution, and avers malice, want of probable cause, etc.; in the other he styles it false imprisonment, and *642avers want of jurisdiction, etc. Each states the same time, persons and facts. The jury found for plaintiff on the second count only for false imprisonment, demonstrating thereby that plaintiff did not show on the trial two distinct causes of action. Therefore he “ shall pay all the costs of the whole trial.” If the plaintiff had only sought to recover but for one of such causes, and had so stated in his petition, he would have brought himself within the provisions of section 2935, and have thereby exempted himself from liability for costs. Camp v. Wilson, 16 Iowa, 225; Dunning v. Thomas, 11 How. 281; Rep. on Civil Code, 1860, p. 309.
Reversed.